 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 366 
In the House of Representatives, U. S.,

June 16, 2009
 
RESOLUTION 
Recognizing the 40th anniversary of the National Eye Institute (NEI) and expressing support for designation of 2010 through 2020 as the Decade of Vision. 
 
 
Whereas vision impairment and eye disease is a major public health problem, especially due to the aging of the population, a disproportionate incidence of eye disease in minority populations, and vision loss as a result of diabetes and other chronic diseases, which costs the Nation $68,000,000,000 annually in health care costs, lost productivity, reduced independence, diminished quality of life, increased depression, and accelerated mortality; 
Whereas 38,000,000 people in the United States age 40-plus currently experience blindness, low-vision, or an age-related eye disease, and this number is expected to grow to 50,000,000 by 2020, a year mid-way in the tidal wave of 78,000,000 baby boomers who will begin turning age 65 in 2010, and many of whom will continue working well beyond age 65; 
Whereas, in public opinion polls over the past 40 years, people in the United States have consistently identified fear of vision loss as second only to fear of cancer and, as recently as a 2008 NEI study, 71 percent of respondents indicated that a loss of their eyesight would have the greatest impact on their life; 
Whereas, with wisdom and foresight, Congress passed the National Eye Institute (NEI) Act (Public Law 90–489), which was signed into law by President Johnson on August 16, 1968, with the NEI holding the first meeting of its National Advisory Eye Council (NAEC) on April 3, 1969; 
Whereas the NEI leads the Nation’s Federal commitment to basic and clinical research, research training, and other programs with respect to blinding eye diseases, visual disorders, mechanisms of visual function, preservation of sight and the special health problems and needs of individuals who are visually-impaired or blind, and to disseminate information aimed at the prevention of blindness, specifically with public and professional education facilitated through its National Eye Health Education Program (NEHEP); 
Whereas the NEI maximizes Federal funding by devoting 85 percent of its budget to extramural research that addresses the breadth of eye and vision disorders, including “back of the eye” retinal and optic nerve disease, such as age-related macular degeneration (AMD), glaucoma, and diabetic retinopathy, and concomitant low vision, and “front of the eye” disease, including corneal, lens, cataract, and refractive errors; 
Whereas the NEI research benefits children, including premature infants born with retinopathy and school children with amblyopia (“lazy eye”); 
Whereas the NEI benefits older citizens in the United States by predicting, preventing, and preempting aging eye disease, thereby enabling more productive lives and reducing Medicare costs; 
Whereas the NEI has been a leader in basic research, working with the NIH’s Human Genome Project to translate discoveries of genes related to eye disease and vision impairment, which comprises one quarter of genes discovered to date, into diagnostic and treatment modalities; 
Whereas the NEI has been a leader in clinical research, funding more than 60 clinical trials, including a series of Diabetic Retinopathy Clinical Trials Networks, in association with the National Institute for Diabetes and Digestive and Kidney Disorders (NIDDK), which have developed treatment strategies that have been determined by the NEI to be 90 percent effective and save an estimated $1,600,000,000 per year in blindness and vision impairment disability costs; 
Whereas the NEI has been a leader in prevention research, having reported from the first phase of its Age-Related Eye Disease Study (AREDS) that high levels of dietary zinc and anti-oxidant vitamins reduced vision loss in individuals at high risk for developing advanced AMD by a magnitude of 25 percent, and in its second phase, is now studying the impact of other nutritional supplements; 
Whereas the NEI has been a leader in epidemiologic research, identifying the basis and progression of eye disease and its disproportionate incidence in minority populations such that informed public health policy decisions can be made regarding prevention, early diagnosis, and treatment; 
Whereas the NEI has been a leader in collaborative, trans-NIH Institute research, working with the National Cancer Institute (NCI) and the National Heart, Lung, and Blood Institute (NHLBI) on factors that promote or inhibit new blood vessel growth that has resulted in the first generation of Food and Drug Administration (FDA)-approved ophthalmic drugs to inhibit abnormal blood vessel growth in the “wet” form of AMD, thereby stabilizing and often restoring vision; 
Whereas the NEI has been a leader in collaborative research with other Federal entities, such that its bioengineering research partnership with the National Science Foundation and the Department of Energy has resulted in a retinal chip implant, referred to as the “Bionic Eye”, that has enabled individuals who have been blind for decades to perceive visual images; 
Whereas the NEI has been a leader in collaborative research with private funding entities, such that its human gene therapy trial with the Foundation Fighting Blindness for individuals with Leber Congenital Amaurosis (LCA), a rapid retinal degeneration that blinds infants in their first year of life, has demonstrated measurable vision improvement even within the initial safety trials; 
Whereas in the decade 2010 through 2020, the Nation will face unprecedented public health challenges associated with aging, health disparities, and chronic disease; and 
Whereas Federal support at the NEI and related Department of Health and Human Services agencies is essential for the prevention and early detection, access to treatment and rehabilitation, and research associated with vision impairment and eye disease: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 40th anniversary of the National Eye Institute (NEI), commends it for its leadership, and supports its mission to prevent blindness and to save and restore vision; 
(2)supports the designation of the Decade of Vision to maintain a sustained awareness in the next decade of the unprecedented public health challenges associated with vision impairment and eye disease and to emphasize the need for Federal support for prevention and early detection, access to treatment and rehabilitation, and research; and 
(3)commends the National Alliance for Eye and Vision Research (NAEVR), which serves as the “Friends of the National Eye Institute”, for its efforts to expand awareness of the incidence and economic burden of eye disease through its Decade of Vision 2010–2020 Initiative. 
 
Lorraine C. Miller,Clerk.
